DETAILED ACTION
This office action is in response to the amendments/remarks filed on 06/01/2022. Claims 1-2, 4-8, 10 are pending; claims 1, 4-7, 10 have been amended; claims 3, 9 are canceled. 
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Amendment
	The previous drawing objections have been withdrawn in light of amending claim 6 and canceling claim 9.
	The previous claims rejections under 35 USC 112 (b) have been withdrawn in light of the amendment of claim 4, 6.

Allowable Subject Matter
Claims 1-2, 4-8, 10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record alone or in combination neither discloses nor renders obvious a freewheel for changing a transmission characteristic of a planetary transmission for a motor vehicle transmission; specifically, “wherein (i) in a blocking position of the switching element, the switching element clamps the blocking bodies immovably to the first blocking contour and to the second blocking contour, (ii) in a freewheel position of the switching element, the switching element allows unidirectional freewheeling, and (iii) in an inactive position of the switching element, the switching element holds the blocking bodies down on the first ring so as to be spaced apart from the second ring” and in combination with the remaining structure of claim 1.
The prior art of record alone or in combination neither discloses nor renders obvious a freewheel for changing a transmission characteristic of a planetary transmission for a motor vehicle transmission; specifically, “the second blocking contour is spring-loaded with a spring force pointing away from the first ring, wherein the second blocking contour is configured as a component which is separate from the rest of the second ring, and the separate second blocking contour is received in rotationally conjoint but axially relatively displaceable fashion in the rest of the second ring” and in combination with remaining structure of claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lillian T Nguyen whose telephone number is (571)270-5404. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LILLIAN T NGUYEN/Examiner, Art Unit 3659                                                                                                                                                                                                        

/DAVID R MORRIS/Primary Examiner, Art Unit 3659